Title: From George Washington to Major General William Heath, 26 September 1776
From: Washington, George
To: Heath, William



Dear Sir,
Colo. Morris’s at Harlem Septr 26th 1776.

I should be glad if you would order Genl Saltenstall to draw as much Powder as will compleat his Militia to about fifteen or 18. Rounds a Man; as also Lead if they have it not, and Cartridge Paper that they may make their own Cartridges. At the sametime let him know, & desire him to Impress it strongly upon the Minds of his Men, that they must Acct for every Load which is not used in Action.
Be so good as to request in my name, General Clinton’s attendance at Head Quarters with you at Nine Oclock this forenoon on the business I mentioned to you yesterday. I Am Sir Yr Most Obedt

Go: Washington

